Citation Nr: 0319851	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected dermatophytic infection, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which, in part, granted service connection for 
dermatophytic infection and assigned a 10 percent disability 
rating, effective October 20, 1997.  In rating decisions in 
May 1998 and July 2002, the disability evaluation was 
increased to 30 percent and 50 percent disabling, 
respectively, from October 20, 1997.  


REMAND

The veteran's dermatophytic infection is currently evaluated 
as 50 percent disabling, which is the maximum schedular 
rating available.  See 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2002).  Such a rating contemplates the presence of 
ulceration, extensive exfoliation or crusting, along with 
systemic or nervous manifestations, or the presence of 
symptoms that are exceptionally repugnant.  

The most recent examination of the veteran's skin was in June 
2002.  At that time, there was follicular eczema of the legs 
and dorsum of both feet, as well as dermatophytosis of the 
penis, scrotum, perineum and peri anal area, active, with no 
significant symptomatic containment with multiple topical 
medications.  There was induration, maceration, multiple 
areas of superficial ulceration and purulent drainage.  
Photographs reflecting these findings are included in the 
report.
 
The Board's review of the record shows that the RO awarded 
the highest schedular rating provided under Diagnostic Code 
7813 and addressed the question of whether an extraschedular 
rating was warranted in this case under 38 C.F.R. 
§ 3.321(b)(2) (2002).  However, as pointed out by the 
veteran's accredited representative, a Note attached to 
38 C.F.R. § 4.118 states that "[t]he most repugnant 
conditions may be submitted for [VA] central office rating 
with several unretouched photographs.", 
This referral appears to be independent of referral to VA 
Central Office under 38 C.F.R. § 3.321(b) for consideration 
of an extraschedular rating.

Thus, although the RO properly considered the matter of 
referral for an extraschedular rating, it did not address the 
Note as summarized above as to whether the veteran's skin 
condition warranted consideration by the central office.  The 
Board concludes that on the facts of this case, due process 
requires that the RO address the provisions of the Note under 
Diagnostic Code 7819.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

VBA should evaluate the veteran's 
service-connected skin disability in 
light of the Note which is found at the 
end of 38 C.F.R. § 4.118, Diagnostic Code 
7819, which provides that the most 
repugnant conditions may be submitted for 
VA Central Office rating with several 
unretouched photographs.  If VBA declines 
to submit the case to VA Central Office, 
a supplemental statement of the case 
should be issues which sets forth the 
reasons therefor.  The veteran and his 
representative should be accorded an 
appropriate period of time for response. 

Thereafter, the case should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




